--------------------------------------------------------------------------------

Exhibit 10.67


SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT, dated as of December 9, 2009 (this “Agreement”), is
entered into by and among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a Bermuda
company (the “Company”), MEDIA PRO MANAGEMENT S.A., a joint stock company
organized under the laws of Romania (“Media Pro Management”), and MEDIA PRO
B.V., a company organized under the laws of the Netherlands (“MP BV,” and
together with Media Pro Management, the “Subscribers”).  The Company, Media Pro
Management and MP BV are referred to collectively herein as the “Parties.”  Each
capitalized term used but not otherwise defined in this Agreement shall have the
meaning ascribed to such term in the Framework Agreement, dated July 27, 2009
among Media Pro Management, MP BV, CME Romania B.V., a company organized under
the laws of the Netherlands ("CME Romania"), CME Production B.V., a company
organized under the laws of the Netherlands ("CME Production"), and Adrian
Sarbu.


RECITALS:


WHEREAS, CME Romania, CME Production, Adrian Sarbu and the Subscribers have
entered into the Framework Agreement pursuant to which CME Production has agreed
to purchase, and the Subscribers have agreed to sell, subject to the terms and
conditions therein, the Sale Securities  for consideration consisting of (i) the
Cash Consideration; (ii) the Consideration Shares; (iii) the Warrant; and (iv)
the Dutch and Romanian Shares (each as such term is defined in the Framework
Agreement); and


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D promulgated by the Securities and Exchange Commission (the “SEC”)
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) or
Section 4(2) of the Securities Act.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


AGREEMENTS:


1. CONSIDERATION SHARES AND WARRANT ISSUANCE; CLOSING


Subject to the terms and conditions set forth herein and in the Framework
Agreement, the Company hereby agrees to issue to the Subscribers the
Consideration Shares and the Warrant in partial consideration for the Sale
Securities, with 1,600,000 shares of Class A common stock of the Company and a
Warrant to purchase 600,000 shares of Class A common stock of the Company to be
issued to Media Pro Management and 600,000 shares of Class A common stock of the
Company and a Warrant to purchase 250,000 shares of Class A common stock of the
Company to be issued to MP BV.  The closing of the issuance of the Consideration
Shares and the Warrants will take place on the date and at the place set forth
in the Framework Agreement.  Delivery of the Consideration Shares and the
Warrants by the Company pursuant to this Agreement shall constitute full
performance by CME Romania of its obligations to cause the delivery of the
Consideration Shares and the Warrants.

 
1

--------------------------------------------------------------------------------

 

2. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBERS; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION
 
The Subscribers hereby jointly and severally represent and warrant to the
Company that:
 
a) Accredited Investor.


The Subscribers: (i) are experienced, knowledgeable and skillful in evaluating
and in making investments of the kind contemplated by this Agreement; (ii) are
able, by reason of business and financial experience, to protect their own
interests in connection with the transactions contemplated by this Agreement;
(iii) are able to afford the entire loss of their investment in the
Consideration Shares and the Warrants and have adequate means for providing for
their current needs and contingencies; (iv) have no need for liquidity with
respect to the Consideration Shares and the Warrants; (v) are “accredited
investors” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act; and (vi) are not broker-dealers or affiliates of broker-dealers
registered pursuant to Section 15 of the U.S. Securities Exchange Act of 1934,
as amended.
 
b) No Public Distribution.


The Subscribers are acquiring the Consideration Shares and the Warrants for
their own account, for investment purposes only, and not with a view to, or for
resale in connection with, the public sale or distribution thereof.  The
Subscribers have not been organized for the purpose of investing in securities
of the Company, although such investment is consistent with their purposes.
 
c) No Registration; Restriction on Shares.


The Subscribers understand that they may not sell, offer for sale, assign or
otherwise transfer the Consideration Shares or the Warrants other than pursuant
to an effective registration statement under the Securities Act or in accordance
with the restrictions imposed on the transfer of the Consideration Shares and
the Warrants, including, without limitation, the restrictions contained herein.
 
d) Accuracy of Subscribers’ Representations and Warranties.


The Subscribers understand that the Consideration Shares and the Warrants are
being offered and sold to them in reliance upon exemptions from the registration
requirements of the United States federal securities laws, and that the Company
is relying upon the truth and accuracy of the Subscribers’ representations and
warranties contained herein and in the Framework Agreement and the Warrants and
any ancillary documents thereto, as applicable, and the Subscribers’ compliance
therewith and any ancillary documents thereto, in order to determine the
availability of such exemptions and the eligibility of the Subscribers to
acquire the Consideration Shares and the Warrants.

 
2

--------------------------------------------------------------------------------

 

e) Financial Information.


The Subscribers: (i) have been provided with and have reviewed all requested
information concerning the business of the Company, including, without
limitation, the Company’s audited financial statements for the fiscal year ended
December 31, 2008, the Company’s unaudited financial statements for the six
months ended June 30, 2009, and any periodic report filed by the Company with
the SEC since June 30, 2009 and (ii) have been given the opportunity to conduct
a due diligence review of the Company concerning the terms and conditions of all
matters pertaining to an investment in the Consideration Shares and the Warrants
and have had all requested access to the management of the Company and the
opportunity to ask questions of the management of the Company.
 
f) Capacity and Authority.


The Subscribers have the requisite capacity and authority to execute, deliver
and perform this Agreement, the Framework Agreement, the Warrants and any and
all ancillary documents thereto and to consummate the transactions contemplated
thereby.
 
g) Due Execution.


This Agreement, when executed and delivered by each of the Parties will be a
valid and binding agreement of the Subscribers, enforceable against each
Subscriber in accordance with its terms, except to the extent that enforcement
of this Agreement may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws now or hereafter in
effect relating to creditors’ rights generally and to general principles of
equity.


h) Brokers.


The Subscribers have not employed, engaged or retained, or otherwise incurred
any liability to, any person as a broker, finder, agent or other intermediary in
connection with the transactions contemplated herein.
 
i) No General Solicitation.


The Subscribers have not learned of the investment in the Consideration Shares
and the Warrants as a result of any public advertising or general solicitation.


j) Residency.


The Subscribers have their principal places of business in the jurisdictions set
forth below each Subscriber’s name on the signature page hereto.

 
3

--------------------------------------------------------------------------------

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Subscribers that:


a) Organization and Good Standing.


The Company is a company duly organized, validly existing and in good standing
under the laws of Bermuda.
 
b) Due Execution.
 
This Agreement, when executed and delivered by each of the Parties will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except to the extent that enforcement of this
Agreement may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally and to general principles of equity.


c) Issuance of the Consideration Shares and the Warrants.


The Consideration Shares have been duly and validly authorized and, when issued
and delivered against payment therefor as provided herein, will be duly and
validly issued, fully paid and non-assessable.  Each Warrant has been duly
authorized by the Company and, when executed and delivered by the Company will
constitute a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity.
 
d) Limitations on Representations and Warranties.


EXCEPT AS SET FORTH IN THIS SECTION 3, (A) NONE OF THE COMPANY, ITS AFFILIATES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES
MAKES OR HAS MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY, TO THE SUBSCRIBERS, THEIR AFFILIATES, THEIR REPRESENTATIVES OR
ANY OTHER PERSON, IN RESPECT OF THE COMPANY OR THE CONSIDERATION SHARES OR THE
WARRANTS AND (B) THE COMPANY HEREBY EXPRESSLY DISCLAIMS ALL LIABILITIES AND
RESPONSIBILITY FOR ANY REPRESENTATION OR WARRANTY NOT INCLUDED IN THIS SECTION
3, AS WELL AS FOR ANY STATEMENT OR INFORMATION THAT WAS MADE, COMMUNICATED OR
FURNISHED (ORALLY OR IN WRITING) TO THE SUBSCRIBERS OR ANY OF THEIR AFFILIATES
OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE
THAT MAY HAVE BEEN OR MAY BE PROVIDED TO THE SUBSCRIBERS BY ANY DIRECTOR,
OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF THE COMPANY OR AN
AFFILIATE THEREOF), AND NONE OF THE COMPANY, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES WILL HAVE OR BE
SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION IN CONNECTION THEREWITH.

 
4

--------------------------------------------------------------------------------

 

4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS
 
a) Transfer Restrictions.


Except as provided in this Section 4, the Subscribers acknowledge that none of
the Consideration Shares or the Warrants or the shares of Common Stock issuable
upon exercise of the Warrant (“Warrant Shares”) has been, or is being,
registered under the Securities Act, and such Consideration Shares, Warrants and
Warrant Shares may not be sold, transferred or assigned (but may be pledged
pursuant to a bona-fide non-transferable pledge to an unaffiliated third-party
that is notified to the Company in advance) unless subsequently registered
thereunder or pursuant to an exemption from registration specified in an opinion
of counsel satisfactory to the Company; provided that the Subscribers may
transfer the Consideration Shares, the Warrants and the Warrant Shares to an
affiliate (as such term is defined under the Securities Act) with the prior
written consent of the Company.  More specifically, the Subscribers agree for a
period of twelve (12) months from the Closing Date not to avail themselves of
any exemption from registration under the Securities Act in connection with any
sale, transfer or assignment of the Consideration Shares, the Warrants or the
Warrant Shares.  Thereafter Subscribers may only sell, transfer or assign Common
Stock in an aggregate amount not to exceed (i) 1,050,000 shares of Common Stock
beginning on the first anniversary of the Closing Date; (ii) 2,050,000 shares of
Common Stock beginning on the second anniversary of the Closing Date; and (iii)
3,050,000 shares of Common Stock beginning on the third anniversary of the
Closing Date; provided, further, that Subscribers shall not sell, transfer or
assign more than an aggregate amount of 500,000 shares of Common Stock during
any calendar quarter.  All sales, transfers and assignments of Common Stock
shall be made in accordance with the Company's then current Insider Trading
Policy and applicable trading windows as if such Subscriber were a Company
employee.  The provisions of Sections 4(a) and 4(b) hereof, together with the
rights and obligations of the Subscribers under the Warrants, shall be binding
upon any transferees of the Consideration Shares, the Warrants and the Warrant
Shares pursuant to any sale, transfer, assignment or pledge hereunder not
previously registered under the Securities Act or sold in accordance with this
Section 4(a).


b) Restrictive Legend.


The Subscribers acknowledge and agree that, until such time as the Consideration
Shares, the Warrants and the Warrant Shares shall have been registered under the
Securities Act or sold in accordance with Section 4(a), the Consideration
Shares, the Warrants and the Warrant Shares shall bear a restrictive legend in
substantially the following form:

 
5

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OTHER THAN PURSUANT TO SUCH
REGISTRATION OR PURSUANT TO AN EXEMPTION FROM REGISTRATION SPECIFIED IN AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY.  FURTHERMORE, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS CONTAINED IN THE
SUBSCRIPTION AGREEMENT BETWEEN THE COMPANY, MEDIA PRO MANAGEMENT S.A. AND MEDIA
PRO B.V. DATED AS OF DECEMBER 9, 2009.  ANY TRANSFER OR PLEDGE OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE THAT CONTRAVENES SUCH RESTRICTIONS SHALL BE NULL
AND VOID.
 
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Consideration Share or any
Warrant Share upon which it is stamped, and a warrant without such legend to the
holder of any Warrant upon which it is stamped, if such Consideration Share,
Warrant or Warrant Share is registered for sale under an effective registration
statement filed under the Securities Act or if such Consideration Share, Warrant
or Warrant Share is proposed to be sold pursuant to an exemption from
registration as provided in this Agreement and the Company receives an opinion
of counsel with respect to compliance with such exemption.  The Subscribers
agree to sell all Consideration Shares, Warrants and all Warrant Shares,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.
 
c) Eligibility to Use Form S-3.


The Company currently meets, and will take commercially reasonable steps to
continue to meet, the “registrant eligibility” requirements set forth in the
general instructions to Form S-3 applicable to both “primary” and “resale”
registrations on Form S-3.


d) Listing.


The Company shall, to the extent required by the NASDAQ Global Select Market,
promptly secure the listing of the Consideration Shares and the Warrant Shares
upon the NASDAQ Global Select Market, and each other national securities
exchange or automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance).

 
6

--------------------------------------------------------------------------------

 

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE CONSIDERATION SHARES AND
THE WARRANT
 
The Subscribers understand that the Company’s obligation to issue the
Consideration Shares and the Warrants to the Subscribers pursuant to this
Agreement is conditioned upon the satisfaction by Subscribers or the waiver by
the Company of each of the following conditions:


(i) The accuracy of the representations and warranties of the Subscribers
contained in this Agreement, the Warrants and the Framework Agreement and the
performance by the Subscribers of all covenants and agreements of the
Subscribers contained in this Agreement, the Warrants and the Framework
Agreement required to be performed on or before the Closing Date.


(ii) The absence or inapplicability of any and all laws, rules or regulations
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


(iii) The Subscribers shall have executed each of this Agreement, the Warrants
and the Framework Agreement and any and all ancillary documents thereto and
delivered the same to the Company.


(iv) The Company shall have received from the Subscribers such other
certificates and documents as it or its representatives, if applicable, shall
reasonably request, and all proceedings taken by the Subscribers in connection
with this Agreement, the Warrants and the Framework Agreement and all documents
and papers relating thereto shall be reasonably satisfactory to the Company.


(v) All conditions to the closing of the Framework Agreement shall have been
satisfied and the Subscribers shall have obtained in writing or made all
consents, waivers, approvals, orders, permits, licenses and authorizations of,
any registrations, declarations, notices to and filings and applications with,
any governmental authority or any other person or entity (including, without
limitation, securityholders and creditors of the Subscribers) required to be
obtained or made in order to enable the Subscribers to observe and comply with
all their obligations under the Framework Agreement, this Agreement and the
Warrants and to consummate the transactions contemplated hereby.


6. INDEMNIFICATION


a) Indemnification of Subscribers by the Company.

 
7

--------------------------------------------------------------------------------

 

The Company hereby agrees to indemnify and hold harmless the Subscribers, their
affiliates and their respective officers, directors, partners and members
(collectively, the “Subscribers’ Indemnitees”), from and against any and all
losses, claims, damages, judgments, penalties, liabilities and deficiencies
(collectively, “Losses”), and agrees to reimburse the Subscribers’ Indemnitees
for all out-of-pocket expenses (including the reasonable fees and expenses of
legal counsel), to the extent arising out of or in connection with any
misrepresentation, omission of fact or breach of any of the Company's
representations, warranties or covenants contained in this Agreement and any
failure by the Company to perform any of its covenants, agreements, undertakings
or obligations set forth in this Agreement.
 
b) Indemnification of the Company by Subscribers.


The Subscribers hereby, jointly and severally, agree to indemnify and hold
harmless the Company, its affiliates and their respective officers, directors,
partners and members (collectively, the “Company Indemnitees”), from and against
any and all Losses, and agrees to reimburse the Company Indemnitees for all
out-of-pocket expenses (including the reasonable fees and expenses of legal
counsel), to the extent arising out of or in connection with any
misrepresentation, omission of fact or breach of any of the Subscribers’
representations, warranties or covenants contained in this Agreement and any
failure by the Subscribers to perform any of their covenants, agreements,
undertakings or obligations set forth in this Agreement.
 
c) Third Party Claims.


Promptly after receipt by either party hereto seeking indemnification pursuant
to this Section 6 (an “Indemnified Party”) of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a “Claim”), the Indemnified Party shall
notify the party against whom indemnification pursuant to this Section 6 is
being sought (the “Indemnifying Party”) of the commencement thereof; but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability that it otherwise may have to the Indemnified Party, except to the
extent that the Indemnifying Party is materially prejudiced and forfeits
substantive rights and defenses by reason of such failure. In connection with
any Claim as to which both the Indemnifying Party and the Indemnified Party are
parties, the Indemnifying Party shall be entitled to assume the defense thereof.
Notwithstanding the assumption of the defense of any Claim by the Indemnifying
Party, the Indemnified Party shall have the right to employ separate legal
counsel and to participate in the defense of such Claim, and the Indemnifying
Party shall bear the reasonable fees, out-of-pocket costs and expenses of such
separate legal counsel to the Indemnified Party if (and only if): (x) the
Indemnifying Party shall have agreed to pay such fees, out-of-pocket costs and
expenses, (y) the Indemnified Party and the Indemnifying Party reasonably shall
have concluded that representation of the Indemnified Party and the Indemnifying
Party by the same legal counsel would not be appropriate due to actual, or, as
reasonably determined by legal counsel to the Indemnified Party, potentially,
differing interests between such parties in the conduct of the defense of such
Claim, or if there may be legal defenses available to the Indemnified Party that
are in addition to or disparate from those available to the Indemnifying Party,
or (z) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in
clauses (x), (y) or (z) above, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
legal counsel for the Indemnified Party (together with appropriate local
counsel). The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which consent shall not unreasonably be withheld) settle
or compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnified Party from all liabilities
with respect to such Claim or judgment.

 
8

--------------------------------------------------------------------------------

 

d) Damages.


Notwithstanding any other provision of this Agreement, the liability for
indemnification of any Indemnifying Party under this Agreement shall not include
consequential, indirect, punitive or exemplary damages.


7. EXPENSES


Each of the parties hereto agree that they shall each be responsible for and pay
their own expenses and fees, including all legal, accounting and other
professional fees, associated with the transactions contemplated by
Consideration Shares and the Warrants. Notwithstanding, all stamp, documentary
or similar taxes or fees imposed by taxing authority in respect of the issuance
of the Consideration Shares or the Warrants shall be borne entirely by
Subscribers.
 
8. SURVIVAL


The representations and warranties of the Company and the Subscribers shall
survive the Closing until twelve (12) months following the Closing Date.
 
9. AMENDMENTS AND WAIVERS.


This Agreement may be amended, modified or supplemented only by a written
instrument executed by each of the Parties.


10. NOTICES.


Except as otherwise provided in this Agreement, all notices, requests and other
communications to any Person provided for hereunder shall be in writing and
shall be given to such Person (a) in the case of the Company, c/o CME
Development Corporation, 52 Charles Street, London W1J 5EU, United Kingdom,
facsimile: +44 0207 127 5801 to the attention of its General Counsel, or at such
other address or facsimile number, or to the attention of such other officer, as
the Company shall have furnished to each holder of Consideration Shares and, if
applicable, Warrant Shares, at the time outstanding; (b) in the case of Media
Pro Management, 109 Pache Protopopescu Boulevard, 6th floor, sector 2,
Bucharest, Romania, facsimile: +40 31 825 6510 to the attention of Liviu
Gheorghe and Seastrom Liliana, or at such other address or facsimile number; and
(c) in the case of MP BV, 140 Teleport Boulevard, 1043EJ, 1000 CV, Amsterdam,
the Netherlands, facsimile: +31 20 644 7011 to the attention of Frederike
Sips-Brons.  Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free
transmission) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the addresses listed in this
Section, or at such other addresses as a party may designate by five days
advance written notice to each of the other parties hereto.

 
9

--------------------------------------------------------------------------------

 

11. ASSIGNMENT.


Except as expressly provided herein, none of the rights of the Parties under
this Agreement may be assigned or transferred without the prior written consent
of the other Parties.


12. NO THIRD PARTY BENEFICIARIES.


This Agreement shall not confer any rights or remedies upon any Person other
than the parties hereto and their respective successors and permitted assigns
and, with respect to Section 6, the other Persons referred to as indemnified
parties therein.


13. DESCRIPTIVE HEADINGS.


The headings of the articles, sections and subsections of this Agreement are
inserted for convenience of reference only and shall not be deemed to constitute
a part hereof or affect the interpretation hereof.


14. APPLICABLE LAW.


THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


15. COUNTERPARTS.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts shall together constitute
one and the same instrument.  This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or electronic transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 
10

--------------------------------------------------------------------------------

 

16. ENTIRE AGREEMENT.


This Agreement and the Warrant contain the entire agreement of the parties with
respect to the subject matter hereof and supersede all other prior agreements,
understandings, statements, representations and warranties, oral or written,
express or implied, between the parties and their respective affiliates,
representatives and agents in respect of such subject matter.


17. SUBMISSION TO JURISDICTION.


ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK, NEW YORK
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY
THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS
SPECIFIED IN SECTION 10.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY
JURY, AND EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  Media Pro Management and MP BV hereby irrevocably appoint CT
Corporation System, 111 Eighth Avenue, 13th Floor, New York, NY 10011  ("Process
Agent") as their agent to receive on their behalf service of copies of summons,
complaints and any other process which may be served in all such actions and
proceedings.  Such service may be made by delivering a copy of such process to
Media Pro Management of MP BV in care of the Process Agent at the Process
Agent's address, and each Media Pro Management and MP BV hereby irrevocably
authorizes and directs the Process Agent to accept such service on behalf of
Media Pro Management and MP BV.

 
11

--------------------------------------------------------------------------------

 

18. SEVERABILITY.


Every term and provision of this Agreement is intended to be severable.  If any
term or provision hereof is illegal or invalid for any reason whatsoever, such
term or provision will be enforced to the maximum extent permitted by law and,
in any event, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.


19. SPECIFIC PERFORMANCE.


The Parties agree that irreparable damage would occur in the event that any of
the provisions this Agreement were not performed in accordance with their
specific terms of were otherwise breached.  It is accordingly agreed that the
Parties shall be entitled to, in addition to the other remedies provided herein,
specific performance of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any New York Court in addition to the other
remedies to which such Parties are entitled.


20. DURATION OF AGREEMENT.


This Agreement shall terminate and become void and of no further force and
effect upon the earlier to occur of (i) the mutual agreement of the Parties and
(ii) the date on which the Subscribers and transferees of the Subscribers cease
to own any Consideration Shares, the Warrant or any Warrant Shares; provided
that Sections 4 and 6 through 20 shall survive any termination of this
Agreement.


[SIGNATURE PAGE FOLLOWS]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned.
 
 
COMPANY:



 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
       
By:
/s/ Charles Frank
 
Name:
Charles Frank
 
Title:
Chief Financial Officer



SUBSCRIBERS:
   
MEDIA PRO MANAGEMENT S.A.
   
By:
/s/ Gheorghe Liviu
Name:
Gheorgie Liviu
Title:
Managing Director
   
MEDIA PRO B.V.
   
By:
/s/ Liliana Seastrom
Name:
Liliana Seastrom
Title:
 



 
13

--------------------------------------------------------------------------------